Dear Mr. Reynaud:
You have requested an Attorney General Opinion regarding the proper method of payment of salary to municipal water plant employees for the Town of Lutcher ("Town").
The Town is governed by a mayor and five (5) aldermen pursuant to the Lawrason Act found at R.S. 33:361, et seq. You have also submitted for our review an excerpt from Section 66-10 of the Town's Ordinances relating to compensation of employees. It provides in pertinent part, the following:
"Sec. 66-10. Compensation.
*     *     *
Overtime.
             All nonpolice personnel employed by the town shall be granted compensatory time at a rate of 1 1/2 times the number of hours worked or paid overtime compensation at the rate of 1 1/2 times the number of hours worked in excess of 40 hours in one workweek. Overtime is that time worked in excess of 40 hours within a workweek and hours worked on a holiday.
             Overtime compensation shall be paid to any nonpolice personnel who works more than eight hours in any workday at a rate of 1 1/2 times the employee's rate of pay for all hours actually worked in excess of eight hours on a workday.
*     *     *
             Overtime must be authorized by the Department Head and the Mayor."
R.S. 33:404 provides for the mayoral duties, in pertinent part, as follows:
"A. The mayor shall have the following powers, duties, and responsibilities:
      (1) To supervise and direct the administration and operation of all municipal departments, offices, and agencies, other than a police department with an elected chief of police, in conformity with ordinances adopted by the board of aldermen and with applicable provisions of state law; However, no such ordinance may limit the authority granted to the mayor by this Paragraph. All administrative staff shall be subordinate to the mayor.
*     *     *
      (9) To have any other power or perform any other duty as may be necessary or proper for the administration of municipal affairs not denied by law."
You specifically ask our opinion, in light of the above statutory provisions and local ordinances, whether it is the mayor or, alternatively, the Board of Aldermen that has the authority to schedule the working hours of municipal water plant employees.
Initially, we note that under the Lawrason Act, the Mayor is the chief municipal administrative officer and is given the authority to supervise and direct the day-to-day operations of all municipal departments and agencies.
In Attorney General Opinion No. 92-454, this office opined that the Mayor, not the Board of Aldermen, possesses the authority to issue orders to any city department for work. In Opinion No. 86-652, we further concluded that the administrative authority of the Mayor includes the authority to delegate and direct the performance of duties and job related tasks and to determine and establish day-to-day operational procedures such as work schedules.
A review of the Compensation Ordinance, quoted hereinabove, reveals two methods of the calculation of, and payment for, overtime hours, to wit:
      (1) Payment at the rate of 1 1/2 times the employee's rate of pay for that number of hours worked in excess of 40 hours in one workweek period; and
      (2) Payment at the rate of 1 1/2 times the employee's rate of pay for all hours actually worked in excess of eight hours on any given workday.
We can find no statutory provision which would prohibit either of these two methods of overtime compensation. However, we recommend that you contact both the United States Department of Labor, Wage and Hour Division, and the State Department of Labor, Wage and Hour Division, to insure compliance with federal and state laws relating to the payment of compensatory time and/or overtime.
We further note that under the ordinance, the mayor and the appropriate department head must approve and/or authorize the payment of overtime, regardless of the method used for calculation and payment. This is consistent with the Mayor's authority to set employee work schedules and assign overtime.
Therefore, it is the opinion of this office that, under R.S.33:404 and Section 66-10 of the Town's Ordinances, it is the Mayor not the Board of Alderman, who has the authority to set employee work schedules and assign overtime.
Trusting this responds to your inquires, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: ___________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/REH, III/dra
Date Received: Date Released:
Robert E. Harroun, III Assistant Attorney General